              Case 1:19-cr-00472-PAC Document 118-1 Filed 03/04/21 Page 1 of 2

                  U.S. District Court for the Southern District of New York
                                Supplemental Juror Questionnaire
Your answers to the following questions will be kept confidential. Please answer the following questions
to the best of your knowledge.

   1. Do you currently have COVID-19, or have you had COVID-19 in the past?
                                          Yes No
                                          [ ] [ ]

   2. Are you currently experiencing any of the following symptoms, or have you experienced any of the
      following symptoms within the past 14 days, that cannot be explained by an underlying condition?
                                          Yes      No                                          Yes         No
        Fever (100.4 degrees or higher,   [ ]     [ ]          Muscle or body aches            [ ]        [ ]
        without use of fever-reducing
        medications) or Chills                                 Headache or Sore Throat         [ ]        [ ]

        Cough                             [ ]     [ ]          New loss of taste or smell      [ ]        [ ]

        Shortness of breath or            [ ]     [ ]          Congestion or runny nose        [ ]        [ ]
        difficulty breathing
                                                               Nausea or vomiting              [ ]        [ ]
        Fatigue                           [     ] [ ]

        Diarrhea                          [     ] [ ]

   3. Have you had close contact —defined as being within six feet of a person for more than 15 minutes
      — with anyone with COVID-19, or with symptoms of COVID-19, within the past 14 days? (Refer to
      Question 2, above, for a list of symptoms.)
                                          Yes    No
                                          [ ] [ ]

   4. Have you returned from international travel, or a cruise ship or river voyage, within the past 14
      days?
                                       Yes     No
                                       [ ] [ ]

   5. Within the past 14 days, have you attended a large gathering (more than 100 people) where people
      within 6 feet of you were forcefully exhaling (e.g., singing, shouting, chanting) and either you or the
      people around you were not wearing mask?
                                        Yes    No
                                        [ ] [ ]

   6. Within the past 14 days, have you returned from travel to a state that has a significant degree of
      community-wide spread of COVID-19? (Please refer to the New York State Department of Health’s
      website for information on the list of states that currently meet the criteria for required quarantine:
      https://coronavirus.health.ny.gov/covid-19-travel-advisory.)

                                          Yes    No
                                          [ ]    [ ]               (Questions continue on reverse side.)
          Case 1:19-cr-00472-PAC Document 118-1 Filed 03/04/21 Page 2 of 2


7. Is there any reason related to COVID-19 that you feel would preclude you from serving on a jury?
                                    Yes    No
                                    [ ] [ ]


8. I WISH TO HAVE MY JURY SERVICE POSTPONED during the time I am being asked to
   serve because:

  a. ______ I am a healthcare worker directly involved with the treatment of the COVID-19
            disease or I work in another field that puts me in direct contact with people who
            have been diagnosed with COVID-19.

  b. _____ I have prepaid travel plans, and my money cannot be refunded.

   c. _____ I have an important commitment, medical procedure or appointment that would
   prevent me from serving during this time.

9. I WISH TO BE EXCUSED from jury service because:

   a. _____ I have active care of a child or children under the age of 12, and I am not employed
   outside of my home.

   b. _____ I am caring for an aged or infirm person.

   c. _____ I am 70 years of age or older and DO NOT WISH TO SERVE.

   d. _____ I am currently enrolled as a full-time student.
             (enclose a copy of your class schedule indicating expected graduation date)

   e. _____ I have a charge pending against me for the commission of, or have been convicted
             of, a crime punishable by imprisonment for more than a year.

   f. _____ I am incapable by reason of mental or physical infirmity to serve as a juror.


   Due to COVID-19, we are performing juror screening by phone the week prior to the jury return date
   printed on the enclosed summons. This phone screening permits the court to assess and grant or deny
   juror adjournment requests remotely, without prospective jurors traveling to the courthouse.

   IF YOU ANSWERED YES TO QUESTIONS 1 THROUGH 7 on this questionnaire, or if you
   wish to be excused from jury service or have your jury service postponed (questions 8 and 9), please
   call Jury Administration at (212) 805-0179 between the hours of 9:00 a.m. to 3:00 p.m. Monday
   through Friday the week prior to your report date to participate in a phone screening. Please have
   your jury summons and this questionnaire with you when you place your call to the court.

  IF YOU ANSWERED NO TO QUESTIONS 1 THROUGH 7 on this questionnaire, and you are not seeking to
  be excused from jury service or have your jury service postponed (questions 8 and 9), you do not need to
  participate in the telephone pre-screening process described above. Please follow the instructions on the reverse
  side of the enclosed summons.
